TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00164-CV


4R Oil Company, Inc., Appellant

v.

State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. GV300124, HONORABLE PETER M. LOWRY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant 4R Oil Company, Inc., has filed a motion to dismiss this appeal, stating that
it no longer wishes to pursue the appeal and that appellee does not oppose its motion.  We grant the
motion and dismiss this appeal.


  
						Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Dismissed on Appellant's Motion
Filed:   June 24, 2004